Citation Nr: 0425150	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependent's educational benefits under 
Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  He died in September 1999.  The appellant is 
his widow. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2000, a 
statement of the case was issued in November 2001, and a 
substantive appeal was received in January 2002.  

The issues on appeal were before the Board in January 2003 at 
which time the appeal was denied as to both issues.  The 
appellant appealed the Board's January 2003 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  By Order dated June 5, 2003, the 
Court vacated the Board's January 2003 decision and remanded 
the case back to the Board for further action pursuant to a 
March 2003 Joint Motion by VA and the appellant.  In November 
2003, the Board remanded the claims back to the RO to cure a 
procedural defect.  


FINDINGS OF FACT

1.  The veteran died in September 1999; his death certificate 
lists the immediate cause of death was end stage Alzheimer's 
disease (myocardial infarction) of two years duration 
underlying causes reported as rheumatic heart disease, mitral 
insufficiency, atrial fibrillation, hypertension, congestive 
heart failure and benign prostatic hypertrophy. 

2.  At the time of his death, service connection had not bee 
established for any disability.

3.  The disorders which caused the veteran's death were not 
manifested during the veteran's military service or for many 
years thereafter, nor were they otherwise related to the 
veteran's service. 

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2003). 

2.  The criteria for entitlement to a dependents' educational 
assistance allowance have not been met.  38 U.S.C.A. § 3501 
(West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the cause of the veteran's death as 
well as the criteria for entitlement to dependent's 
educational.  A February 2004 letter, informed the appellant 
of the information and evidence necessary to warrant 
entitlement to the benefits sought and advised her of the 
types of evidence VA would assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the law and 
regulation have been met.

The Board notes the letter containing VCAA notification was 
sent after the original adjudication of the claim.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).  Nevertheless, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant had an opportunity after receiving the VCAA notice 
to respond and submit additional evidence.  In a February 
2004 communication, the appellant indicated that she had no 
additional evidence to submit.  Thereafter, in March 2004, 
the RO again reviewed the record and again found that there 
was no entitlement to the benefits sought.  In other words, 
the appellant was afforded RO review after the VCAA notice.  
Under the circumstances, the Board finds no prejudice to the 
appellant as a result of VCAA notice being furnished after 
the initial denial.  The appellant has been afforded the 
benefit of VCAA notice and, although such notice was 
furnished after the initial denial, the appellant was 
afforded all intended benefits of VCAA.  There is no 
requirement that the case be returned to the RO for the 
adjudication to start all over again.  The initial denial was 
not voided or nullified simply because VCAA notice was 
furnished after the initial denial.  Pelegrini, at 120.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, VA and private medical records and reports of VA 
examinations.  A medical opinion has been obtained by the RO.  
The Board finds that the record as it stands includes 
sufficient evidence to decide the claims and that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
Board notes that no additional pertinent evidence has been 
identified by the appellant as relevant to these issues.  In 
a statement dated in February 2004, the appellant reported 
that she did not have any further evidence to submit.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the appellant with the claim. 

Criteria

The appellant has claimed entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing  death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

The law provides that service connection will be granted for 
a disease or disability if it is shown that the  veteran 
suffered from such disease or disability and that it resulted 
from an injury suffered or disease contracted in line of 
duty, or from aggravation in line of duty of a preexisting 
injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as cardiovascular disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or been 
evaluated as permanently and totally disabled due to service-
connected disability for a period of 10 years prior to his 
death.  See 38 U.S.C.A. § 3501. 

Factual Background

The evidence shows that the veteran died in September 1999.  
At the time of his death, service connection had not been 
established for any disabilities.  The veteran's death 
certificate lists the immediate cause of death was reported 
as end stage Alzheimer's disease (myocardial infarction) 
which had been present for two years.  Underlying causes were 
reported to be rheumatic heart disease, mitral insufficiency, 
atrial fibrillation, hypertension, congestive heart failure 
and benign prostatic hypertrophy.  An autopsy was not 
performed. 

A review of the service medical records reveals that the 
veteran was treated for a fever of unknown cause in May 1944, 
a fungus infection of the buttocks in May 1944, operational 
fatigue in June 1944 and twice for fevers of undetermined 
cause in July 1945.  None of the service medical records 
include reference to cardiovascular abnormalities in 
connection with these disorders, and there was no diagnosis 
of rheumatic fever.  At the time of the July 1945 treatment, 
the veteran's heart was reported to be normal.  The veteran's 
heart was also described as normal at the time of separation 
examination in November 1945.  A chest x-ray at that time was 
normal and blood pressure was reported to be 130/76.  There 
was no reference or history of rheumatic fever. 

A clinical record dated in August 1983 references the 
presence of heart disease due to rheumatic fever which 
allegedly began during World War II based on a history 
supplied by a private physician.  Numerous private treatment 
records, beginning in 1987, reference a history of the 
veteran contracting rheumatic fever in 1945 and a heart 
murmur being detected in 1976.  They also included diagnoses 
of rheumatic heart disease.  In December 1987, the veteran 
reported that he was diagnosed with rheumatic fever during 
World War II.  A December 1990 record indicates that the 
veteran reported he had rheumatic fever while on Okinawa 
during the war.  An undated letter from a private physician 
which was received at the RO in September 2000 indicates that 
the physician was informed by the veteran that the veteran 
had had rheumatic fever while in the service in 1945.  

In an October 2001 VA examination report, a VA physician, 
Mark Nelson, M.D.,  stated  that he had reviewed the 
veteran's claims file to determine if the veteran had 
rheumatic fever during active duty.  The physician accurately 
reported the evidence of record including the service medical 
records and private clinical records.  He also specifically 
noted the service medical records documenting fever of 
unknown origin.  Dr. Nelson then listed the criteria required 
in order to make a retrospective diagnosis of rheumatic fever 
and noted that, while the veteran met several minor criteria, 
he did not meet even one of the major criteria.  It was noted 
that in order to qualify as retrospective diagnosis of 
rheumatic fever, there must be 2 major criteria or 1 major 
criteria and 2 minor ones present.  Dr. Nelson acknowledged 
that rheumatic fever was common in the 1940's and that 
thousands of cases were diagnosed in the navy alone.  
However, he then stated that based on the available evidence 
the veteran did not appear to be one of them. 

In a January 2002 statement, a private physician reported 
that he had been treating the veteran for endocarditis for a 
number of years.  He opined that the endocarditis was a 
direct result of the veteran having rheumatic fever and 
rheumatic heart valve which then subsequently became 
infected.  He stated that any subsequent problems related to 
the heart valve such as congestive heart failure would be 
related to the rheumatic fever.  

In a February 2002 statement, a Nurse Practitioner reported 
that she had cared for the veteran during his final illness 
and noted that he had congestive heart failure.  She opined 
that heart failure was the ultimate cause of the veteran's 
death.  

Subsequent to the January 2003 Board decision vacated by the 
Court, copies of post-service medical records were received 
from the appellant.  

Analysis

Initially, the Board notes there is no evidence of the 
presence of end stage Alzheimer's (myocardial infarction), 
mitral insufficiency, atrial fibrillation, hypertension, 
congestive heart failure or benign prostatic hypertrophy in 
the service medical records or for many years afterward and 
the appellant has not argued such facts.  

One of the underlying causes of death listed on the Death 
Certificate is rheumatic heart disease which competent 
evidence of record indicates may be caused by rheumatic 
fever.  The appellant has argued that the veteran incurred 
rheumatic fever while serving in the military during World 
War II.  

The issue on appeal hinges on the question of whether the 
veteran incurred rheumatic fever while on active duty.  
Service medical records do document treatment for fever of 
unknown cause, but there is nothing in service medical 
records documenting a diagnosis of rheumatic fever. 

Associated with the claims file are numerous post-service 
medical records which refer to a history of rheumatic fever 
while on active duty.  The Board finds, however, that these 
records are based on a self-reported history by the veteran 
as the service medical records show that, while the veteran 
was treated for fevers of unknown origin while on active 
duty, rheumatic fever was never diagnosed.  The first 
clinical evidence of references to rheumatic fever was in 
1980's - more than thirty years after the veteran's discharge 
from active duty.  Any assessment based on an inaccurate 
history supplied by the veteran is of no probative value.  
See Boggs v. West, 11 Vet.App. 334, 345 (1998). 

In direct conflict with the appellant's claim is the October 
2001 opinion Dr Nelson.  This physician reviewed the 
veteran's entire claims file including the service medical 
records.  He listed the medical criteria required to make a 
retrospective diagnosis of rheumatic fever and opined that 
the veteran did not meet any of the required major criteria 
for the diagnosis.  The Board has placed greater probative 
weight on the opinion of Dr. Nelson over the clinical 
evidence of record as this physician actually indicated that 
he had reviewed the service medical records and provided 
reasons and bases for his opinion.  A fully informed 
decision, based on objective documentation and review of all 
relevant records is more probative than an examination based 
on related history or memory.  See Rollings v. Brown, 8 Vet. 
App. 8 (1995); Owens v. Brown, 7 Vet. App. 429 (1995).  In 
short, the Board finds that the more probative opinion is 
that by Dr. Nelson who had access to a complete and accurate 
history of the veteran's in-service and post-service 
symptomatology and contributing factors and gave a rationale 
for his conclusion. 

The Board acknowledges that the veteran was treated for a 
fever during service.  However, neither the Board, the 
appellant nor the appellant's representative is shown to be 
competent to render medical diagnoses or opinions as to 
medical causation.  Such matters involving diagnostic skills 
must be addressed by medical experts.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  The appellant's representative has 
requested that if the Board cannot grant service connection 
for the cause of the veteran's death, the case should be 
remanded back to the RO in order to obtain an independent 
medical evaluation.  The Board finds, however, that there is 
sufficient competent evidence of record and that the issue on 
appeal is not of such medical complexity or controversy that 
a independent medical evaluation is required.  See 38 C.F.R. 
§ 3.328.  The opinion by Dr. Nelson is clear, direct and 
persuasive, and it was based on an independent review of the 
evidence of record.

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the appellant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  However, the benefit of the 
doubt rule is inapplicable when the Board finds, as is the 
present case, that a preponderance of the evidence is against 
a particular claim.  Ortiz v. Principi, 274 F.3d 1361 (2001). 

As noted above, in order for the appellant to be eligible for 
educational assistance under the provisions of Chapter 35, 
the veteran must have died of a service-connected disability, 
or been evaluated as permanently and totally disabled due to 
service-connected disability for a period of 10 years prior 
to his death.  For the reasons discussed above, the Board 
finds that the veteran's death was not related to a service-
connected disability.  Service connection was not in effect 
for any disabilities during the veteran's lifetime, nor is 
there evidence that the veteran was permanently and totally 
disabled due to service-connected disability for a period of 
10 years prior to his death.  The criteria for eligibility 
for educational assistance under the provisions of Chapter 35 
have not been met.  


ORDER

The appeal is denied as to both issues.  



                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



